SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 5)* ITEX CORPORATION (Name of Issuer) COMMON STOCK, PAR VALUE $.01 PER SHARE (Title of Class of Securities) (CUSIP Number) David Polonitza 2550 Nelsonville Road Boston, KY 40107 (502) 460-3141 (Name, Address and Telephone Number of the Person Authorized to Receive Notices and Communications) July 19, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box [X]. Note. Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes.) (Continued of following pages) 1. Name of Reporting Person David and Rebecka Polonitza, Jt. Ten. 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 127,635 Beneficially (8) Shared Voting Power 0 Owned by Each (9) Sole Dispositive Power 127,635 Reporting Person (10) Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 127,635 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 3.53% 14. Type of Reporting Person IN 1. Name of Reporting Person Rahul Pagidipati 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 3,000 Beneficially (8) Shared Voting Power 139,439 Owned by Each (9) Sole Dispositive Power 3,000 Reporting Person (10) Shared Dispositive Power 139,439 11. Aggregate Amount Beneficially Owned by Each Reporting Person 142,439 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 3.95% 14. Type of Reporting Person IN 1. Name of Reporting Person Pagidipati Family Limited Partnership 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds WC, OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 139,439 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 139,439 11. Aggregate Amount Beneficially Owned by Each Reporting Person 139,439 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 3.86% 14. Type of Reporting Person PN 1. Name of Reporting Person Drs. Devaiah and Rudrama Pagidipati, Jt. Ten. 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 11,800 Beneficially (8) Shared Voting Power 139,439 Owned by Each (9) Sole Dispositive Power 11,800 Reporting Person (10) Shared Dispositive Power 139,439 11. Aggregate Amount Beneficially Owned by Each Reporting Person 151,239 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 4.19% 14. Type of Reporting Person IN 1. Name of Reporting Person Kirk Anderson 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 71,395 Beneficially (8) Shared Voting Power 0 Owned by Each (9) Sole Dispositive Power 71,395 Reporting Person (10) Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 71,395 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 1.98% 14. Type of Reporting Person IN 1. Name of Reporting Person Paul Kim 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 6,000 Beneficially (8) Shared Voting Power 0 Owned by Each (9) Sole Dispositive Power 6,000 Reporting Person (10) Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 6,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 0.16% 14. Type of Reporting Person IN 1. Name of Reporting Person Richard and Greta Polonitza Jt. Ten. 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 8,152 Beneficially (8) Shared Voting Power 0 Owned by Each (9) Sole Dispositive Power 8,152 Reporting Person (10) Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 8,152 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 0.22% 14. Type of Reporting Person IN 1. Name of Reporting Person MPIC Fund I, LP 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Delaware Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 80,000 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 80,000 11. Aggregate Amount Beneficially Owned by Each Reporting Person 80,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 2.21% 14. Type of Reporting Person PN 1. Name of Reporting Person MPIC Canadian Limited Partnership 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Vancouver, British Columbia, Canada Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 14,380 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 14,380 11. Aggregate Amount Beneficially Owned by Each Reporting Person 14,380 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 0.39% 14. Type of Reporting Person PN 1. Name of Reporting Person Corner Market Capital U.S., Inc. 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Delaware Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 80,000 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 80,000 11. Aggregate Amount Beneficially Owned by Each Reporting Person 80,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 2.21% 14. Type of Reporting Person CO 1. Name of Reporting Person Corner Market Management Inc. 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Vancouver, British Columbia, Canada Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 14,380 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 14,380 11. Aggregate Amount Beneficially Owned by Each Reporting Person 14,380 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 0.39% 14. Type of Reporting Person CO 1. Name of Reporting Person Corner Market Capital Corporation 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Vancouver, British Columbia, Canada Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 94,380 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 94,380 11. Aggregate Amount Beneficially Owned by Each Reporting Person 94,380 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 2.61% 14. Type of Reporting Person CO 1. Name of Reporting Person Alnesh Mohan 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Canada Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 94,380 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 94,380 11. Aggregate Amount Beneficially Owned by Each Reporting Person 94,380 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 2.61% 14. Type of Reporting Person IN 1. Name of Reporting Person Sanjeev Parsad 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Canada Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 94,380 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 94,380 11. Aggregate Amount Beneficially Owned by Each Reporting Person 94,380 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 2.61% 14. Type of Reporting Person IN 1. Name of Reporting Person G. Andrew Cooke 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 11,460 Beneficially (8) Shared Voting Power 0 Owned by Each (9) Sole Dispositive Power 11,460 Reporting Person (10) Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 11,460 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 0.31% 14. Type of Reporting Person IN AMENDMENT NO.5 TO SCHEDULE 13D The following constitutes Amendment No.5 ("Amendment No. 5") to the Schedule 13D filed by the undersigned. This Amendment No.5 amends the Schedule 13D as specifically set forth. Item 3 is hereby amended and restated to read as follows: Item 3. Source and Amount of Funds or Other Consideration. David Polonitza, Rebecka Polonitza, Richard Polonitza, Greta Polonitza, Paul Kim, and Kirk Anderson each acquired his or her Common Stock currently held with personal funds either through a personal account or an IRA. None of the securities have now or ever been pledged for any loans nor used for other margin purposes. The aggregate total cost for these Shares that these individuals may be deemed to beneficially own is approximately $738,654. The aggregate purchase price of the shares owned directly by the Rahul Pagidipati is approximately $9,751. The shares owned directly by the Rahul Pagidipati were acquired with Rahul Pagidipatis personal funds. The aggregate purchase price of the shares owned directly by the Pagidipati Family Limited Partnership is approximately $430,794. The shares owned directly by the Pagidipati Family, LP were acquired with the working capital of the Pagidipati Family, LP. The aggregate purchase price of the shares owned directly by the Dr. Devaiah and Dr. Rudrama Pagidipati Joint Tenants is approximately $42,654. The shares owned directly by the Drs. Devaiah and Rudrama Pagidipati were acquired with Drs. Devaiah and Rudrama Pagidipatis personal funds. The aggregate purchase price of the shares owned directly by the MPIC Fund I is approximately $269,131. The shares owned directly by the MPIC Fund I were acquired with the working capital of MPIC Fund I. The aggregate purchase price of the shares owned directly by the MPIC Canadian LP is approximately $52,852. The shares owned directly by the MPIC Canadian LP were acquired with the working capital of MPIC Canadian LP. The aggregate purchase price of the shares owned directly by G. Andrew Cooke is approximately $37,418. The shares owned directly by G. Andrew Cooke were acquired with G. Andrew Cookes personal funds. Item 4 is hereby amended and restated to read as follows: Item 4. Purpose of Transaction. Item 4 is hereby amended to add the following: On July 19, 2010, the David Polonitzareleased a letter to shareholders of the Issuer, a copy of which is attached hereto as Exhibit99.2 and incorporated herein by reference. Item 5 is hereby amended and restated to read as follows: Item 5. Interest in Securities of the Issuer. (a)-(b). As ofJuly 19, 2010, the aggregate number of shares of Common Stock and percentage of the outstanding Common Stock of the Issuer beneficially owned (i) by each of the Reporting Persons, and (ii) to the knowledge of the Reporting Persons, by each other person who may be deemed to be a member of a group, is as follows: Reporting Person Aggregate Number of Shares Number of Shares: Sole Power to Vote or Dispose Number of Shares: Shared Power to Vote or Dispose Approximate Percentage* David and Rebecka Polonitza 0 3.53% Rahul Pagidipati 0.08% Pagidipati Family, LP 0 3.86% Devaiah and Rudrama Pagidipati 0.32% Kirk Anderson 0 1.98% Paul Kim 0 0.16% Richard and Greta Polonitza 0 0.22% MPIC Fund I, LP 0 2.22% MPIC Canadian LP 0 0.39% G.Andrew Cooke 0 0.31% Total 13.12% * Based on 3,605,583 shares of Common Stock, Par Value $0.01 per share, outstanding pursuant to the Issuer's Form 10-Q filed with the Securities and Exchange Commission on June 9, 2010, for the quarter ended April 30, 2010. c) The table below lists all the transactions in the Issuer's Common Stock in the last sixty days by the Reporting Persons. All transactions were made in the open market. Transactions in Common Stock Within the Past Sixty Days Party Date of Purchase/ Sale Number of Shares of the Common Stock Buy/Sell Price Per Share Drs. Devaiah and Rudrama Pagidipati 5/3/2010 Buy Pagidipati Family Limited Partnership 6/9/2010 Buy David and Rebecka Polonitza 6/17/2010 Buy David and Rebecka Polonitza 6/30/2010 Buy Kirk Anderson 6/30/2010 Buy Item 7 is hereby amended and restated to read as follows: Item 7. Material to be Filed as Exhibits. 99.1 An agreement relating to the filing of a joint statement as required by Rule 13d-1(f) under the Securities Exchange Act of 1934. 99.2 Letter from David Polonitza to the Shareholders of the ITEX Corporation, dated July, 19 2010 (filed herewith as Exhibit 99.2) SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: July 19, 2010By: /s/ David Polonitza Name: David Polonitza By: /s/ Rebecka Polonitza Name: Rebecka Polonitza By: /s/ Richard Polonitza Name: Richard Polonitza By: /s/ Greta Polonitza Name: Greta Polonitza By: /s/ Kirk Anderson Name: Kirk Anderson By: /s/ Paul Kim Name: Paul Kim By: /s/ Rahul Pagidipati Name: Rahul Pagidipati PAGIDIPATI FAMILY, LP By: /s/ Rahul Pagidipati Name: Rahul Pagidipati, Partner By: /s/ Devaiah Pagidipati Name: Dr. Devaiah Pagidipati By: /s/ Rudrama Pagidipati Name: Dr. Rudrama Pagidipati MPIC FUND I, LP By: Corner Market Capital U.S., Inc General Partner By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO CORNER MARKET CAPITAL U.S., INC. By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO MPIC CANADIAN LIMITED PARTNERSHIP By: Corner Market Management, Inc. General Partner By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO CORNER MARKET MANAGEMENT, INC. By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO CORNER MARKET CAPITAL CORPORATION By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO /s/ Alnesh Mohan ALNESH MOHAN /s/ Sanjeev Parsad SANJEEV PARSAD /s/ G. Andrew Cooke G. ANDREW COOKE
